By the Court,
Leonard, J.:
On the eighteenth day of November, 1878, this case was set down for argument. No oral argument was had, but a stipulation was filed by the parties, agreeing to submit the case upon briefs to be filed. Appellant was given until December 1st, and respondent ten days ther-eafter.
Subsequently other stipulations of counsel were filed, extending the time for filing briefs. On the 3d day of the present month, counsel for appellant, when in court, were granted ten days further time. That time has expired, and still appellant has filed no brief.
Under such circumstances we do not consider it our duty to look into the record. The judgment of the court below is affirmed for appellant’s failure to prosecute the appeal. (Fulton v. Day, 8 Nevada, 82.)